LACOMBE, Circuit Judge
(dissenting). I am unable to concur with the majority of the court. It is undisputed that plaintiff’s agent knew that Lovering was receiver of the corporation; that the piece of property for whose sale they were negotiating was supposed to belong to the corporation, although standing in the name of an individual ; that it was as a bit of receivership property that defendant was trying to sell it. Under these circumstances, it does not seem to me that the testimony is sufficient to warrant the conclusion that the minds of both parties to the negotiation met in agreement that Lovering would make himself personally and individually responsible as guarantor that a good title to the property would be made.